DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
		The claim recites “wherein the κ is based on a frequency selected from the first frequency range.”.	 It should read “wherein the λ …”	
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (KR101600268B1) in view of Lee et al. (US 20170310344) and Caballero et al. (US 20120112970). 
Regarding claim 1:
Jun et al. disclose an electronic device (in Figs. 1-7) comprising: a housing (100) including: a first plate (110); a second plate (150) facing a direction opposite to the first plate (110); a side member (130) surrounding a space between the first plate (110) and the second plate (150); (in Fig. 7) a first conductive portion (200 at top left); a second conductive portion (200 on bottom left) electrically isolated from the first conductive portion (200 at top left); and a third conductive portion (200 at top right) electrically isolated from the first conductive portion (200 at top left) and the second conductive portion (200 on bottom left).
Jun et al. is silent on that a polymer structure disposed in the space; a conductive pattern formed inside the polymer structure or on the polymer structure; a first wireless communication circuit disposed in the space and configured to transmit or receive a first signal and a second signal, which have a frequency in a first frequency range, through multiple input Multiple Output (MIMO) using the first conductive portion and the second conductive portion, respectively; and a second wireless communication circuit disposed in the space and configured transmit or receive a third signal and a fourth signal, which have a frequency in a second frequency range, through Carrier Aggregation (CA) using the third conductive portion and the conductive pattern, respectively.
Lee et al. disclose (in Figs. 4 and 18) a first wireless communication circuit (321) disposed in the space (within 1800) and configured to transmit or receive a first signal and a second signal (Para. 0007, Lines 7-12; Para. 0081, Lines 1-19), which have a frequency in a first frequency range (Para. 0162, Lines 1-4), through multiple input Multiple Output (MIMO) using the first conductive portion (413) and the second conductive portion (414), respectively; and a second wireless communication circuit (322) disposed in the space (within 1800) and configured transmit or receive a third signal and a fourth signal (Para. 0007, Lines 7-12; Para. 0081, Lines 1-19), which have a frequency in a second frequency range (Para. 0163, Lines 1-4), through Carrier Aggregation (CA) using the third conductive portion (321) and the conductive pattern (312), respectively.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second wireless communication circuits as taught by Lee et al. into the device of Jun et al. for the benefit of processing signals needed by the conductive elements for operation at plurality of bands (Para. 0003, 5-17; Para. 0007, Lines 7-17)
Jun as modified is silent on that a polymer structure disposed in the space; a conductive pattern formed inside the polymer structure or on the polymer structure.
Caballero et al. (in Figs. 1-3 and 6) in a comparative invention having radiating elements (40L, 40U) along the frame structure of the device further disclose a polymer structure (46) disposed in the space (within 10); a conductive pattern (40WF) formed on the polymer structure (46; Para. 0039, Lines 2-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the polymer structure disposed in the space with a conductive pattern formed on the polymer structure to operate as an additional antenna as taught by Caballero et al. into the modified device of Jun for the benefit of allowing the device to cover separate communications bands of interest or may be used together to implement an antenna diversity scheme or a multiple-input-multiple-output (MIMO) antenna scheme (Para. 0029, Lines 6-9).
Regarding claim 2:
Jun et al. disclose a first distance between the first conductive portion (200 at top left) and the second conductive portion (200 on bottom left) is shorter than a second distance between the first conductive portion (200 at top left) and the third conductive portion (200 at top right).
Regarding claim 3:
Jun as modified is silent on that a third distance between the first conductive portion and the conductive pattern and a fourth distance between the second conductive portion and the conductive pattern are longer than λ/4, and wherein the κ is based on a frequency selected from the first frequency range.
Accordingly, it would have been an obvious matter of design consideration to implement the spacing between the conductive pattern and the first and second conductive portion to be longer than λ/4 for the benefit of achieving isolation and improving the radiation pattern especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 4:
Jun et al. disclose the second wireless communication circuit is configured to support cellular communication (Page 1, Lines 19-21).
Regarding claims 5 and 6:
Jun et al. is silent on that the first wireless communication circuit is configured to support Wireless Local Area Network (WLAN) as required by claim 5; and the first frequency range is a range of 2400 MHz to 2500 MHz, and wherein the second frequency range is a range of 2500 MHz to 2570 MHz as required by claim 6.
Lee et al. disclose the wireless communication circuit is configured to support Wireless Local Area Network (WLAN) and the frequency range is a range of 2400 MHz to 2500 MHz, and wherein the second frequency range is a range of 2500 MHz to 2570 MHz (Para. 0049, Lines 3-15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to size the antenna elements for resonance in ranging between 2.3 GHz to about 2.7 GHz as taught by Lee et al. into the device of Jun et al. for the benefit of supporting wireless communication at WLAN or WiFi signal (Para. 0049, Lines 3-15).
Regarding claim 8:
Jun et al. disclose the first conductive portion (200 at top left) and the third conductive portion (200 at top right) are electrically isolated from each other through a ground (GND) (311).
Regarding claim 9:
Jun et al. disclose an electronic device (in Figs. 1-7) comprising: a housing (100) including a first plate (110); a second plate (150) facing a direction opposite to the first plate (110); a side member (130) surrounding a space between the first plate (110) and the second plate (150); (in Fig. 7) a first conductive portion (200 at top left); a second conductive portion (200 on bottom left) electrically isolated from the first conductive portion (200 at top left); and a third conductive portion (200 at top right) electrically isolated from the first conductive portion (200 at top left) and the second conductive portion (200 on bottom left).
Jun et al. is silent on that a polymer structure disposed in the space; a conductive pattern formed inside the polymer structure or on the polymer structure; a first wireless communication circuit disposed in the space and configured to transmit or receive a first signal and a second signal, which have a frequency in a first frequency range, through Multiple Input, Multiple Output (MIMO); a second wireless communication circuit disposed in the space and configured to transmit or receive a third signal and a fourth signal, which have a frequency in a second frequency range, through Carrier Aggregation (CA); and a control circuit operatively connected with the first wireless communication circuit and the second wireless communication circuit, wherein the control circuit is configured to: transmit or receive the first signal and the second signal using the first conductive portion and the second conductive portion, respectively, and transmit or receive the third signal and the fourth signal using the third conductive portion and the conductive pattern, respectively, when the first wireless communication circuit is activated, and transmit or receive the third signal using the third conductive portion, and transmit or receive the fourth signal using the second conductive portion, when the first wireless communication circuit is inactivated.
Lee et al. disclose (in Figs. 4 and 18) a first wireless communication circuit (321) disposed in the space (within 1800) and configured to transmit or receive a first signal and a second signal (Para. 0007, Lines 7-12; Para. 0081, Lines 1-19), which have a frequency in a first frequency range (Para. 0162, Lines 1-4), through Multiple Input, Multiple Output (MIMO); a second wireless communication circuit (322) disposed in the space (within 1800) and configured to transmit or receive a third signal and a fourth signal (Para. 0007, Lines 7-12; Para. 0081, Lines 1-19), which have a frequency in a second frequency range (Para. 0163, Lines 1-4), through Carrier Aggregation (CA); and a control circuit (350) operatively connected with the first wireless communication circuit (321) and the second wireless communication circuit (322), wherein the control circuit (350) is configured to: transmit or receive the first signal and the second signal using the first conductive portion (311) and the second conductive portion (312), respectively, and transmit or receive the third signal and the fourth signal using the third conductive portion (413) and the conductive pattern (414), respectively, when the first wireless communication circuit (321) is activated, and transmit or receive the third signal using the third conductive portion (413), and transmit or receive the fourth signal using the second conductive portion (312), when the first wireless communication circuit (321) is inactivated.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second wireless communication circuits as taught by Lee et al. into the device of Jun et al. for the benefit of processing signals needed by the conductive elements for operation at plurality of bands (Para. 0003, 5-17; Para. 0007, Lines 7-17)
Jun as modified is silent on that a polymer structure disposed in the space; a conductive pattern formed inside the polymer structure or on the polymer structure.
Caballero et al. (in Figs. 1-3 and 6) in a comparative invention having radiating elements (40L, 40U) along the frame structure of the device further disclose a polymer structure (46) disposed in the space (within 10); a conductive pattern (40WF) formed on the polymer structure (46; Para. 0039, Lines 2-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the polymer structure disposed in the space with a conductive pattern formed on the polymer structure to operate as an additional antenna as taught by Caballero et al. into the modified device of Jun for the benefit of allowing the device to cover separate communications bands of interest or may be used together to implement an antenna diversity scheme or a multiple-input-multiple-output (MIMO) antenna scheme (Para. 0029, Lines 6-9).
Regarding claim 10:
Jun et al. disclose a first distance between the first conductive portion (200 at top left) and the second conductive portion (200 on bottom left) is shorter than a second distance between the first conductive portion (200 at top left) and the third conductive portion (200 at top right).
Regarding claim 11:
Jun as modified is silent on that a third distance between the first conductive portion and the conductive pattern and a fourth distance between the second conductive portion and the conductive pattern are longer than λ/4, and wherein the λ is based on a frequency selected from the first frequency range.
Accordingly, it would have been an obvious matter of design consideration to implement the spacing between the conductive pattern and the first and second conductive portion to be longer than λ/4 for the benefit of achieving isolation and improving the radiation pattern especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claims 12 and 14:
Jun et al. is silent on that the first wireless communication circuit is configured to support Wireless Local Area Network (WLAN) as required by claim 12; and the first frequency range is a range of 2400 MHz to 2500 MHz, and wherein the second frequency range is a range of 2500 MHz to 2570 MHz as required by claim 14.
Lee et al. disclose the wireless communication circuit is configured to support Wireless Local Area Network (WLAN) and the frequency range is a range of 2400 MHz to 2500 MHz, and wherein the second frequency range is a range of 2500 MHz to 2570 MHz (Para. 0049, Lines 3-15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to size the antenna elements for resonance in ranging between 2.3 GHz to about 2.7 GHz as taught by Lee et al. into the device of Jun et al. for the benefit of supporting wireless communication at WLAN or WiFi signal (Para. 0049, Lines 3-15).
Regarding claim 13:
Jun et al. disclose the second wireless communication circuit is configured to support a cellular communication protocol (Page 1, Lines 19-21).
Regarding claim 15:
Jun et al. is silent on that a first processor and a second processor, wherein the first processor includes the first wireless communication circuit, and the second processor includes the second wireless communication circuit.
Lee et al. disclose a first processor (331) and a second processor (332), wherein the first processor (331) includes the first wireless communication circuit (321), and the second processor (332) includes the second wireless communication circuit (322).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second processor with the first and second wireless communication circuits respectively as taught by Lee et al. into the device of Jun et al. for the benefit of processing signals needed by the conductive elements for operation at plurality of bands (Para. 0003, 5-17; Para. 0007, Lines 7-17)

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845